Citation Nr: 1536406	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 16, 2015.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded the issue on appeal to the RO in June 2014 for current VA evaluations of the Veteran's ankylosing spondylitis and hearing loss, which were performed in June 2015.  

A June 2015 rating decision granted entitlement service connection for tinnitus and assigned a 10 percent rating, granted entitlement to a 70 percent rating for bilateral hearing loss, granted entitlement to TDIU, and granted entitlement to Dependents Educational Assistance.  Each of these grants was effective on June 16, 2015.

As VA evaluations have been added to the record in response to the Board remand, there has been substantial compliance with the June 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)).  As the June 2015 rating decision granted entitlement to TDIU, effective June 16, 2015, this issue is currently as noted on the title page.


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran's 
service-connected disability precluded him from securing or following a substantially gainful occupation prior to June 16, 2015.



CONCLUSION OF LAW

The criteria for the assignment of TDIU prior to June 16, 2015 are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in November 2005, prior to adjudication, informing him of the requirements needed to establish entitlement to TDIU.  

In accordance with the requirements of VCAA, the November 2005 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in a March 2006letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in August and October 2005 and March 2006, as well as in June 2015, for the TDIU issue on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations related to the TDIU issue on appeal are adequate because they provide the symptomatology related to the Veteran's service-connected ankylosing spondylitis and hearing loss.  In fact, the June 2015 VA evaluations resulted in a grant of benefits beginning June 16, 2015.  There is adequate medical evidence of record to make a determination on the issue addressed in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).


Analysis of the Claim

The Veteran was originally granted entitlement to service connection for ankylosing spondylitis of the spine by rating decision in January 1976 and assigned a 40 percent rating.  The disability was reduced to 20 percent by rating decision in November 1979.  A July 1991 rating decision separated the Veteran's ankylosing spondylitis of the spine into separate components; the rating decision assigned a 40 percent rating for the lumbar spine, a 30 percent rating for the cervical spine, and a 10 percent rating for the dorsal spine; each award was effective March 14, 1991.  An April 1997 rating decision granted entitlement to service connection for hearing loss of the left ear and assigned a 0 percent rating effective September 11, 1996.  

The Veteran filed a claim for increased service-connected disabilities in July 2005.  A November 2005 rating decision granted 20 percent for bilateral hearing loss, effective July 26, 2005, and denied increased ratings for the other disabilities.  The Veteran timely appealed.  A June 2015 rating decision granted an increased rating of 70 percent for bilateral hearing loss, effective June 16, 2015.  

The Veteran has asserted that his disabilities prevented him from obtaining and maintaining substantially gainful employment prior to June 16, 2015.  VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  In this case, the Veteran's service-connected disabilities have met the above requirement since March 1991.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The record reflects that the Veteran has graduated from high school.  He reported having worked as a draftsman and surveyor and in security; he last worked full-time in May 2005.  

VA audiological examination in August 2005 reveals pure tone threshold averages from 1000 to 4000 hertz of 59 decibels in the right ear and of 96 decibels in the left ear; speech recognition scores were 88 percent in the right ear and 68 percent in the left ear.

The Veteran complained on VA spine evaluation in October 2005 of constant pain, which was noted to be moderate.  He was able to walk 1/4 mile.  There was moderate pain with motion.  Flexion of the neck was to 25 degrees, with pain beginning at 25 degrees; thoracolumbar flexion was to 75 degrees, with pain beginning at 0 degrees.  X-rays of the cervical and thoracolumbar spine suggested ankylosing spondylitis.  There was ankylosis of the cervical spine in flexion and ankylosis of the thoracolumbar spine in the neutral position.  It was noted that the Veteran was not employed.  His condition was reported to prevent sports and have a severe effect on exercise; it had no more than a mild effect on other daily activities.

According to a VA opinion in March 2006, the spinal diagnosis was ankylosing spondylitis with osteoporosis of the cervical, thoracic, and lumbar spine.  Based on a review of the record, the Veteran's ankylosing spondylitis most likely caused limitation in employment to only sedentary occupations as he can walk 1/4 mile or less and only stand for a few minutes.  It was noted that ankylosing spondylitis was a progressive inflammatory arthritis of the spine with significant limitation of motion, while osteoporosis caused a severe increase in risk for fracture with any type of stressor on the spine.  Therefore, any activity requiring lifting more than 10 pounds, pushing or pulling motions, or any employment requiring bending, standing, or walking would not be possible, including working as a surveyor/draftsman or as a security guard.  It was concluded, however, that sedentary employment would be possible because these stressors would not "come into play."

The record reveals that the Veteran failed to appear for scheduled VA spine and hearing evaluations in January 2010 without explanation.

VA treatment reports through June 2015 reveal complaints of neck and back pain.  Many of the Veteran's treatment records show treatment for residuals of seizures and for dementia.  It was noted in March 2014 that the Veteran had lost his hearing aid and his hearing was extremely poor.

The Veteran underwent in-person examination of the spine on June 12, 2015.  It was noted on lumbar examination that he would be limited from working in positions requiring lifting, bending at the waist, pushing and pulling.  It was noted on cervical examination that he would be limited from working in positions that required him to look upwards or from side-to-side.

On VA audiological evaluation on June 16, 2015, the Veteran complained that he could not hear anything out of his left ear.  This evaluation revealed pure tone threshold averages from 1000 to 4000 hertz of 69 decibels in the right ear and of 104 decibels in the left ear; speech recognition scores were 56 percent in the right ear and 20 percent in the left ear.  The examiner opined that the Veteran's hearing loss, in and of itself, would not preclude the Veteran from being gainfully employed and would have minimal functional impact on the Veteran's physical or sedentary employment.  Environments encountered on a daily basis with the use of appropriate binaural amplification and an environment with reduced ambient noise may be beneficial and no unusual or unexpected functional limitations would be present given the Veteran's current hearing loss.

For the Veteran to prevail on his claim for TDIU, the record must reflect that he was precluded prior to June 16, 2015 from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  

TDIU is not warranted prior to June 16, 2015 because the Veteran was considered able to do sedentary work in March 2006 with some physical restrictions, such as not lifting more than 10 pounds, not performing employment that relied on pushing or pulling motions, and not performing activities requiring bending, standing, or walking.  His pain was reported in October 2005 to be moderate, and his condition was considered to have no more than a mild effect on daily activities other than sports or exercise.  With respect to his hearing loss, the audiogram in August 2005 did not show significant hearing loss in the right ear, with a speech recognition score of 88 percent.  Although VA evaluations of the Veteran's service-connected disabilities were scheduled for January 2010, he failed to appear for these evaluations without explanation.  Consequently, there was no VA compensation and pension evaluation, and very little new clinical evidence, of the severity of the Veteran's service-connected disabilities between October 2005 and June 2015.  

It was determined on VA audiological evaluation in June 2015 that the Veteran's hearing had deteriorated to the point that he could not hear out of his left ear, and hearing in his right ear had gotten worse, as his speech recognition score had dropped from 88 percent in August 2005 to 56 percent.  Based on the clear deterioration in the Veteran's service-connected hearing loss, he was awarded TDIU effective June 16, 2015, the date of the audiological evaluation.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date for TDIU.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, an effective date earlier than June 16, 2015 for the award of TDIU is not warranted.






ORDER

Entitlement to TDIU prior to June 16, 2015 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


